 

Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE FOOT LOCKER

2007 STOCK INCENTIVE PLAN

 

This Restricted Stock Award Agreement (the "Agreement") made as of August 10,
2015 by and between Foot Locker, Inc., a New York corporation with its principal
office located at 112 West 34th Street, New York, New York 10120 (the "Company")
and Pawan Verma (the "Executive").

 

Effective August 10, 2015 (the "Date of Grant"), the Compensation and Management
Resources Committee (the “Compensation Committee”) of the Board of Directors of
the Company granted the Executive an award of 20,490 shares of Restricted Stock
under the 2007 Stock Incentive Plan (the "Plan"), subject to the terms of the
Plan and the restrictions set forth in this Agreement.

 

1.           Grant of Shares

 

The Company is transferring to the Executive 20,490 shares of validly issued
Common Stock of the Company, par value $.01 per share (the “Restricted Stock”).
Such shares are fully paid and nonassessable and upon transfer shall be validly
issued and outstanding. The shares are subject to certain restrictions pursuant
to Section 3 hereof, which restrictions shall expire as provided in Section 3.3
hereof.

 

2.           Restrictions on Transfer

 

The Executive shall not sell, transfer, pledge, hypothecate, assign or otherwise
dispose of the Restricted Stock, except as set forth in this Agreement. Any
attempted sale, transfer, pledge, hypothecation, assignment or other disposition
of the shares in violation of this Agreement shall be void and of no effect and
the Company shall have the right to disregard the same on its books and records
and to issue "stop transfer" instructions to its transfer agent.

 

3.           Restricted Stock

 

3.1           Deposit of Certificates. The Executive will deposit with and
deliver to the Company the stock certificate or certificates representing the
Restricted Stock, each duly endorsed in blank or accompanied by stock powers
duly executed in blank. In the event the Executive receives a stock dividend on
the Restricted Stock or the Restricted Stock is split or the Executive receives
any other shares, securities, monies, or property representing a dividend on the
Restricted Stock (other than regular cash dividends on and after the date of
this Agreement) or representing a distribution or return of capital upon or in
respect of the Restricted Stock or any part thereof, or resulting from a
split-up, reclassification or other like changes of the Restricted Stock, or
otherwise received in exchange therefor, and any warrants, rights or options
issued to the Executive in respect of the Restricted Stock (collectively the "RS
Property"), the Executive will also immediately deposit with and deliver to the
Company any of such RS Property, including any certificates representing shares
duly endorsed in blank or accompanied by stock powers duly executed in blank,
and such RS Property shall be subject to the same restrictions, including that
of this Section 3.1, as the Restricted Stock with regard to which they are
issued and shall herein be encompassed within the term "Restricted Stock."

 

 1 

 

 

3.2           Rights with Regard to the Restricted Stock. The Restricted Stock
has been transferred from either the Company's treasury or newly issued stock
and, therefore, upon delivery to the Executive will constitute issued and
outstanding shares of Common Stock for all corporate purposes. From and after
the date of transfer, the Executive will have the right to vote the Restricted
Stock, to receive and retain all regular cash dividends payable to record
holders of Common Stock on and after the transfer of the Restricted Stock
(although such dividends shall be treated, to the extent required by law, as
additional compensation for tax purposes if paid on Restricted Stock), and to
exercise all other rights, powers and privileges of a holder of Common Stock
with respect to the Restricted Stock, with the exceptions that (i) the Executive
will not be entitled to delivery of the stock certificate or certificates
representing the Restricted Stock until the restriction period shall have
expired and unless all other vesting requirements with respect thereto shall
have been fulfilled, (ii) the Company will retain custody of the stock
certificate or certificates representing the Restricted Stock and the other RS
Property during the restriction period, (iii) no RS Property shall bear interest
or be segregated in separate accounts during the restriction period and (iv) the
Executive may not sell, assign, transfer, pledge, exchange, encumber or dispose
of the Restricted Stock during the restriction period.

 

3.3           Vesting. (a)          The Restricted Stock shall become vested and
cease to be Restricted Stock (but still subject to the other terms of the Plan
and this Agreement) as follows if the Executive has been continuously employed
by the Company or its subsidiaries within the meaning of Section 424 of the
Internal Revenue Code of 1986, as amended (the "Control Group") until such
dates:

 



Vesting Date  Number of Shares  August 10, 2016   6,830  August 10, 2017 
 6,830  August 10, 2018   6,830 

 



(b)          Other than as may be provided for under this Agreement, there shall
be no proportionate or partial vesting in the periods prior to the appropriate
vesting date and all vesting shall occur only on the appropriate vesting date.

 

(c)          When any Restricted Stock becomes vested, the Company shall
promptly issue and deliver to the Executive a new stock certificate registered
in the name of the Executive for such shares without the legend set forth in
Section 4 hereof and deliver to the Executive any related other RS Property.

 

 2 

 

 

(d)          If the Company terminates Executive’s employment without Cause
prior to August 10, 2017, the first two tranches of the Restricted Stock shall,
to the extent not already vested, vest on the Executive’s termination date, and
the balance of the Restricted Stock shall be cancelled and forfeited in its
entirety as of the termination date in accordance with the terms and conditions
of the Plan.

 

(e)          If the Company terminates the Executive’s employment without Cause
or the Executive terminates his employment for Good Reason upon, or within
twenty-four (24) months following, a Change in Control as defined in Appendix A
hereto, all shares of Restricted Stock shall become immediately vested and cease
to be Restricted Stock.

 

(f)          In the event of the Executive's death, disability, or resignation
without Good Reason, Executive shall forfeit to the Company, without
compensation, all unvested shares of Restricted Stock; provided that (i) in the
event of the death or disability of the Executive or (ii) in the event that the
Executive ceases to be employed by the Company or any subsidiary or affiliate of
the Company as a result of the closing, sale, spin-off or other divestiture of
any operation of the Company, the Compensation Committee, in its sole
discretion, may, but shall not be obligated to, fully vest and not forfeit all
or any portion of the Executive's Restricted Stock.

 

(g)          If the Executive terminates his employment without Good Reason or
the Company terminates Executive’s employment for Cause prior to August 10,
2017, (in each case, a “Non-Qualifying Termination”), Executive shall pay to the
Company and the Company shall be entitled to recover, within ten (10) business
days from the Executive’s termination date, a lump sum payment in cash equal to
the aggregate value of the vested portion of the Restricted Stock at vesting
(based on the per-share closing price of the Company’s Common Stock on the
vesting date), net of any taxes that had been withheld by the Company upon the
vesting of such Restricted Stock. Notwithstanding the foregoing, upon a
Non-Qualifying Termination, in the event that any portion of the Restricted
Stock has not vested, such portion of the Restricted Stock shall be cancelled
and forfeited in its entirety in accordance with the terms and conditions of the
Plan.

 

3.4           Adjustments. In the event of any stock dividend, split up,
split-off, spin-off, distribution, recapitalization, combination or exchange of
shares, merger, consolidation, reorganization or liquidation or the like, the
Restricted Stock shall, where appropriate in the sole discretion of the
Compensation Committee, receive the same distributions as other shares of Common
Stock or on some other basis as determined by the Compensation Committee. In any
such event, the Compensation Committee may, in its sole discretion, determine to
award additional Restricted Stock in lieu of the distribution or adjustment
being made with respect to other shares of Common Stock. In any such event, the
determination made by the Compensation Committee of the Board of Directors shall
be conclusive. The Compensation Committee may, in its sole discretion, at any
time fully vest and not forfeit all or any portion of the Executive's Restricted
Stock.

 3 

 

 

3.5           Withholding. The Executive agrees that, subject to subsection 3.7
below,

 

(a)          No later than the date on which any Restricted Stock shall have
become vested, the Executive will pay to the Company, or make arrangements
satisfactory to the Company regarding payment of, any federal, state or local
taxes of any kind required by law to be withheld with respect to any Restricted
Stock which shall have become so vested; and

 

(b)          The Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Executive any
federal, state or local taxes of any kind required by law to be withheld with
respect to any Restricted Stock which shall have become so vested.

 

3.6           Section 83(b). If the Executive properly elects (as required by
Section 83(b) of the Internal Revenue Code of 1986, as amended) within thirty
(30) days after the issuance of the Restricted Stock to include in gross income
for federal income tax purposes in the year of issuance the fair market value of
such Restricted Stock, the Executive shall pay to the Company or make
arrangements satisfactory to the Company to pay to the Company upon such
election, any federal, state or local taxes required to be withheld with respect
to such Restricted Stock. If the Executive shall fail to make such payment, the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to the Executive any federal, state or local
taxes of any kind required by law to be withheld with respect to such Restricted
Stock. The Executive acknowledges that it is his sole responsibility, and not
the Company's, to file timely the election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and any corresponding provisions of state tax
laws if he elects to utilize such election.

 

3.7           Special Incentive Compensation. The Executive agrees that the
award of the Restricted Stock hereunder is special incentive compensation and
that it, any dividends paid thereon (even if treated as compensation for tax
purposes) and any other RS Property will not be taken into account as "salary"
or "compensation" or "bonus" in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.

 

3.8           Delivery Delay. The delivery of any certificate representing
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such shares shall constitute a
violation by the Executive or the Company of any provisions of any law or of any
regulations of any governmental authority or any national securities exchange.

 

 4 

 

 



4.           Legend. All certificates representing shares of Restricted Stock
shall have endorsed thereon a legend referring to the terms, conditions and
restrictions applicable to such Restricted Stock, substantially in the following
form:

 

"The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Foot Locker (the
"Company") 2007 Stock Incentive Plan, and an Agreement entered into between the
registered owner and the Company dated as of August 10, 2015. Copies of such
Plan and Agreement are on file at the principal office of the Company."

 

5.           Non-Competition.

 

5.1           Competition. By accepting this award of Restricted Stock, as
provided below, the Executive agrees that during the "Non-Competition Period" he
will not engage in "Competition" with the Company or any of its subsidiaries,
divisions, or affiliates (the "Control Group"). As used herein, "Competition"
means:

 

(a)          participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender,
consultant, or in any capacity whatsoever (within the United States of America,
or in any country where the Company or any of its subsidiaries or affiliates
does business) in (A) a business in competition with the retail, catalog, or
on-line sale of athletic footwear, athletic apparel, and sporting goods
conducted by the Company or any of its subsidiaries or affiliates (the “Athletic
Business”) or (B) a business that in the prior fiscal year supplied product to
the Company or any of its subsidiaries or affiliates for the Athletic Business
having a value of $20 million or more at cost to the Company or any of its
subsidiaries or affiliates; provided, however, that such participation shall not
include (X) the mere ownership of not more than 1 percent of the total
outstanding stock of a publicly traded company; (Y) the performance of services
for any enterprise to the extent such services are not performed, directly or
indirectly, for a business in competition with the Athletic Business or for a
business which supplies product to the Control Group for the Athletic Business;
or (Z) any activity engaged in with the prior written approval of the Chief
Executive Officer of the Company; or

 

(b)          the intentional recruiting, soliciting or inducing of any employee
or employees of the Company or any of its subsidiaries or affiliates to
terminate their employment with, or otherwise cease their relationship with, the
Company or any of its subsidiaries or affiliates where such employee or
employees do in fact so terminate their employment.

 

5.2           "Non-Competition Period." As used herein, "Non-Competition" Period
means: the period commencing August 10, 2015 and ending on August 10, 2018, or
any part thereof, during which the Executive is employed by the Control Group
and (ii) if the Executive's employment with the Control Group terminates for any
reason during such period, the two-year period commencing on the date his
employment with the Control Group terminates. Notwithstanding the foregoing, the
Non-Competition Period shall not extend beyond the date the Executive's
employment with the Control Group terminates if such termination of employment
occurs following a "Change in Control" as defined in Attachment A hereto.

 

 5 

 

 

5.3           Breach of Non-Competition Provision. The Executive agrees that the
breach by him of the provisions included herein under Section 5 under the
heading "Non-Competition" (the "Non-Competition Provision") would result in
irreparable injury and damage to the Company for which the Company would have no
adequate remedy at law. The Executive therefore agrees that in the event of a
breach or a threatened breach of the Non-Competition Provision, the Company
shall be entitled to (i) an immediate injunction and restraining order to
prevent such breach, threatened breach, or continued breach, including by any
and all persons acting for or with him, without having to prove damages and (ii)
any other remedies to which the Company may be entitled at law or in equity. The
terms of this paragraph shall not prevent the Company from pursuing any other
available remedies for any breach or threatened breach of the Non-Competition
Provision, including, but not limited to, recovery of damages. In addition, in
the event of the Executive's breach of the Non-Competition Provision, the shares
of Restricted Stock covered by this Agreement that are then unvested shall be
immediately forfeited. The Executive and the Company further agree that the
Non-Competition Provision is reasonable and that the Company would not have
granted the award of Restricted Stock provided for in this Agreement but for the
inclusion of the Non-Competition Provision herein. If any provision of the
Non-Competition Provision is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend over the maximum period of time, range of activities, or geographic
area as to which it may be enforceable. The validity, construction, and
performance of the Non-Competition Provision shall be governed by the laws of
the State of New York without regard to its conflicts of laws principles. For
purposes of the Non-Competition Provision, the Executive and the Company consent
to the jurisdiction of state and federal courts in New York County.

 

6.          Not an Employment Agreement. The issuance of the shares of
Restricted Stock hereunder does not constitute an agreement by the Company to
continue to employ the Executive during the entire, or any portion of the, term
of this Agreement, including but not limited to any period during which the
Restricted Stock is outstanding.

 

7.          Power of Attorney. The Company, its successors and assigns, is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Executive for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Executive, may, in the name and stead of the Executive,
make and execute all conveyances, assignments and transfers of the Restricted
Stock, shares and property provided for herein, and the Executive hereby
ratifies and confirms all that the Company, as said attorney-in-fact, shall do
by virtue hereof. Nevertheless, the Executive shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgment of the Company, be advisable for the purpose.

 6 

 

 

8.          Miscellaneous.

 

8.1           This Agreement shall inure to the benefit of and be binding upon
all parties hereto and their respective heirs, legal representatives, successors
and assigns.

 

8.2           This Agreement constitutes the entire agreement between the
parties and cannot be changed or terminated orally. No modification or waiver of
any of the provisions hereof shall be effective unless in writing and signed by
the party against whom it is sought to be enforced.

 

8.3           This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

 

8.4           The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.

 

8.5           This Agreement is subject, in all respects, to the provisions of
the

Plan, and to the extent any provision of this Agreement contravenes or is
inconsistent with any provision of the Plan, the provisions of the Plan shall
govern.

 

8.6           The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.

 

8.7           This Agreement shall be subject to any compensation recoupment
policy that the Company may adopt.

 

8.8           All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at, in the case of the Company, the address set
forth at the heading of this Agreement and, in the case of the Executive, his
principal residence address as shown in the records of the Company, or to such
other address as either party may designate by like notice. Notices to the
Company shall be addressed to the General Counsel.

 

8.9           This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of New York.

 

 7 

 

 

8.10           To indicate your acceptance of the terms of this Restricted Stock
Award Agreement, you must sign and deliver or mail not later than 60 days from
the date hereof, a copy of this Agreement to the General Counsel of the Company
at the address provided in the heading of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  FOOT LOCKER, INC.         By: /s/ Paulette Alviti     Paulette Alviti    
Senior Vice President and     Chief Human Resources Officer           /s/ Pawan
Verma     Pawan Verma

 

 8 

 

 

APPENDIX A

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A)         the merger or consolidation of Foot Locker with, or the sale or
disposition of all or substantially all of the assets of Foot Locker to, any
Person other than (a) a merger or consolidation which would result in the voting
securities of Foot Locker outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving or parent entity) fifty percent (50%) or more of the
combined voting power of the voting securities of Foot Locker or such surviving
or parent entity outstanding immediately after such merger or consolidation; or
(b) a merger or capitalization effected to implement a recapitalization of Foot
Locker (or similar transaction) in which no Person is or becomes the beneficial
owner, directly or indirectly (as determined under Rule 13d-3 promulgated under
the Exchange Act), of securities representing more than the amounts set forth in
(B) below;

 

(B)         the acquisition of direct or indirect beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of Foot Locker representing thirty-five percent (35%)
or more of the total combined voting power of Foot Locker’s then issued and
outstanding voting securities by any Person (other than Foot Locker or any of
its subsidiaries, any trustee or other fiduciary holding securities under any
employee benefit plan of Foot Locker, or any company owned, directly or
indirectly, by the shareholders of Foot Locker in substantially the same
proportions as their ownership of Stock) acting in concert; or

 

(C)         during any period of not more than twelve (12) months, individuals
who at the beginning of such period constitute the Board, and any new director
whose election by the Board or nomination for election by Foot Locker’s
shareholders was approved by a vote of at least two-thirds (⅔) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof.

 

 9 

 

